   Case 1:20-cv-01332-RJD-SJB Document 41 Filed 10/08/20 Page 1 of 2 PageID #: 443




                                      STATE OF NEW YORK
                               OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                   DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                       LITIGATION BUREAU



                                                          October 8, 2020
    BY ECF
    Hon. Raymond J. Dearie
    United State District Judge
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 11201

           Re:     Jones v. Stanford, et al., 20-CV-1332 (RJD) (SJB)

    Dear Judge Dearie:

            This Office represents Defendants in the above-captioned action. We write to respectfully
    request that the stay of that aspect of the Court’s September 9, 2020 Preliminary Injunction Order
    granting facial relief beyond the party-plaintiffs be extended by one week, from October 9, 2020,
    until October 16, 2020, and that Defendants’ time to prepare and propose a Plan for developing
    policies and procedures to fully implement the Order as to non-party parolees without creating
    undue public risk be extended for that period as well.

            The reason for the request is that despite Defendants’ best efforts, we are still endeavoring
    to identify which parolees are sexual offender registrants subject to e-STOP; how to efficiently
    correct the parolees’ files and provide notice to those registrants whose restrictions on accessing
    commercial social media websites under the e-STOP condition are to be removed; and estimate
    the amount of time it will take to implement the Plan.

           Plaintiffs have declined to consent to this request. On September 16, 2020 (ECF #39),
    Defendants requested a thirty day stay of the Order, until October 9, 2020, as to non-plaintiff
    parolees, and that they be given until that date to prepare and submit to the Court a proposed Plan
    and schedule, which request was granted. (See September 22, 2020 minute entry).




                                                     1
Case 1:20-cv-01332-RJD-SJB Document 41 Filed 10/08/20 Page 2 of 2 PageID #: 444




      Thank you for your time and consideration in this regard.


                                                          Respectfully yours,

                                                           /s/ Bruce J. Turkle
                                                          Bruce J. Turkle
                                                          Assistant Attorney General
                                                          (212) 416-8524
                                                          bruce.turkle@ag.ny.gov


cc:   Molly Biklen, Esq. (by ECF)
      Daniel Lambright, Esq (by ECF)
      Alexis Karteron, Esq. (by ECF)
      James Bogin, Esq. (by ECF)
      Michael Cassidy, Esq. (by ECF)




                                              2
